IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


KEVIN AYERS,                               : No. 52 MM 2016
                                           :
                    Petitioner             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
DELAWARE COUNTY OF                         :
PENNSYLVANIA DOMESTIC                      :
RELATIONS SECTION,                         :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.